Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 January 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/EP2019/068099 filed 5 July 2019.  Claims 1-23 are currently pending and examined on the merits within.  

Claim Rejection – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claims 1 and 21 recite the limitation “the weight ratio of lecithin to acylglycerol is from 0.05 to 0.4”.  It is unclear if this means a ratio in the range of “0.05:1 to 0.4 to 1” or if this means a ratio of 0.05:0.4”.  Clarification is requested. 

6.	Claims 20 and 23 recite the acronyms DTPA, BAL, DMSA, and DMPS which are not defined in the specification.  It is unclear what these acronyms stand for.  Clarification is requested. 

Claim Rejections – 35 U.S.C. 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurel (WO2011/117333).
	Regarding instant claims 21-23, Maurel discloses reverse micellar systems.  See abstract.  Samples 12 and 13 comprise 10 and 15% lecithin respectively, glycerol monooleate in amounts of 64.8 g or 57.0 g respectively, water, and ethanol.  See Example 2.   The ratio of lecithin to glycerol monooleate in Sample 12 is 0.14, which falls within the claimed range of 0.05 to 0.4.  The composition also comprises sterol.  See Example 2.  Maurel does not teach DTPA, bisphosphonates, Prussian blue, EDTA, Trientine, D-penicillamine, deferoxamine, BAL, DMSA, DMPS, Phytic acid, hydroxypridonates, mercaptoacetyltriglycine, or chelating peptides.
	Thus the instant claims are anticipated by Maurel. 

Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurel et al. (WO2017/005899).
	Regarding instant claims 1 and 4, Maurel et al. teach a composition comprising acylglycerol, a sterol, lecithin, ethanol and water.  See abstract. The reverse micellar system comprises between 50 to 90% acylglycerol.  See page 14, line 36.  The reverse micellar system comprises from 1 to 20% lecithin.  See page 14, lines 29-30. Example 1 comprises 1.5 g lecithin and 5.75g of Peceol (acylglycerol) which falls within the ratio of 0.05:1 to 0.4:1.  Maurel et al. do not teach a chelator.  The composition is used in the reduction of a cumulative radiation dose delivered to the tissues by internalized radionuclide cations.  See page 19, lines 33-37.  
	Regarding instant claims 2 and 18, the composition comprises manganese. See page 21, lines 25-27.  Since the composition comprises the same combination of ingredients, it should function in the same manner, i.e., distribute manganese homogenously in all cells of the body. 
	Regarding instant claim 3, Preparation Sample C comprises 0.06 g of manganese chloride tetrahydrate. It would have been well within the purview of the skilled artisan to modify the amount of manganese dependent on the desired therapeutic effect. 
	Regarding instant claim 19, the composition is delivered via mucosal delivery; thus permucosal is well within the purview of the skilled artisan. See page 22, lines 33-37 and page 23, lines 1-7.  
	Regarding instant claim 20, Maurel et al. do not teach DTPA, bisphosphonates, Prussian blue, EDTA, Trientine, D-penicillamine, deferoxamine, BAL, DMSA, DMPS, Phytic acid, hydroxypyridonates, mercaptoacetyltriglycine, or chelating peptides. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the reverse micellar system of Maurel et al. to treat a subject exposed to radiation or at risk of radiation damage with a reasonable expectation of success because Maurel et al. specifically teach the effectiveness of the reverse micellar system regarding reducing radiation doses.  Since the composition is effective against radiation doses, it would have been well within the purview of the skilled artisan to administer to various patient populations that may encounter radiation, such as cancer patients, subjects entering military combat, subjects at risk for nuclear attack, etc. Since the prior art teaches the same combination of ingredients providing the same intended benefit against radiation, when applied prior to radiation therapy, the composition should function in the same manner and allow the cancer cells to be more sensitive to radiation therapy.  

Conclusion
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615